Citation Nr: 0530682	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a pain 
disorder, manifested by headaches, with psychological factors 
and a history of traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  This matter originally came before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
In March 2004, the Board issued a decision that denied the 
veteran's claim for an increased rating for a pain disorder, 
manifested by headaches, associated with psychological 
factors and a history of traumatic encephalopathy.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  On March 15, 2005, the 
Court issued an order that granted a Joint Motion for Remand 
to the Board (Joint Motion) filed by counsel for both 
parties, vacated the Board's March 2004 decision, and 
remanded the matter on appeal to the Board for action in 
compliance with the Joint Motion. 
 
By a September 2005 statement, the veteran's attorney raised 
the issue of entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 
 

REMAND

The February 2004 Joint Motion notes that remand was required 
because the Board failed to provide adequate reasons and 
bases for its March 2004 decision.  In pertinent part, the 
Joint Motion asserts that the Board failed to consider all 
potentially relevant Diagnostic Codes, and to support its 
selection with adequate reasons and bases.  Specifically, it 
is stated, essentially, that while the Board noted that even 
by his own description the veteran's headaches were not 
prostrating as required for rating under the diagnostic 
criteria for migraine headaches, the Board failed to take 
into account the veteran's statement in a January 1997 
substantive appeal, the August 1998 VA Mental Disorders 
examination, the history by the veteran on October 1998 VA 
neurological evaluation, and a March 1999 statement by Dr. 
Morgan.  Notably, Dr. Morgan diagnoses a chronic fatigue 
syndrome which may have had its etiology in the head injury 
the veteran sustained in 1951.   
 
Initially, the Board notes that in April 1951, the veteran 
was awarded service connection and a 30 percent rating for 
traumatic encephalopathy.  More recently, the veteran's 
service-connected disability has been characterized as a pain 
disorder with mixed medical and psychological components, 
including headaches, and a history of traumatic 
encephalopathy.  Although the veteran underwent VA 
examinations in 1998, 1999 and 2003, the reports of these 
examinations do not specifically indicate whether the 
veteran's headaches (with history of traumatic 
encephalopathy), as reflected by the record, are 
characteristic prostrating or completely prostrating, as 
those terms apply to migraine headaches.  Significantly, the 
veteran has coexisting hypertension and diabetes (with 
secondary peripheral neuropathy to which his leg pain has 
been attributed), which are not service connected, and 
symptoms of which may not be considered in rating the service 
connected entity. 

Under 38 C.F.R. § 4.126(d), when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition (see § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided.)).

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
neurologist to determined the nature and 
extent of the impairment he has resulting 
from his traumatic encephalopathy with 
pain disorder (headaches).  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies 
should be performed.  Clinical findings 
should be described in detail. 
 
The examining neurologist should review 
the entire record, note the veteran's 
January 1997 substantive appeal, the 
report of the August 1998 Mental 
Disorders examination, the report of the 
October 1998 VA neurological evaluation, 
and the March 1999 statement by Dr. 
Morgan, and based on the record review 
and examination of the veteran must 
specifically opine whether the veteran's 
headache pain disorder has been 
manifested by characteristic or 
completely prostrating attacks (or their 
equivalent) as those terms apply to 
migraine headaches?  If characteristic or 
completely prostrating attacks of 
headaches are identified, the examiner 
should comment on their frequency and 
duration.  The examiner is also asked to 
comment as to what constitutes a 
characteristic or completely prostrating 
attack as those terms apply to headaches.  

The examiner should also provide an 
opinion as to whether the record and 
clinical examination reflect that the 
veteran has a chronic fatigue syndrome 
associated with his headaches pain 
syndrome with history of traumatic 
encephalopathy.  If so, any fatigue 
symptoms should be described in detail, 
both in terms of their nature and their 
frequency (and, if possible, quantified 
in terms of the percentage by which they 
restrict the veteran's routine daily 
activities, and/or the lengths of any 
periods of time of incapacitation per 
year). 

2.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority, including 
38 C.F.R. § 4.126(d).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
attorney must be furnished an appropriate 
supplemental statement of the case and 
given opportunity to respond before the 
claims folder is returned to the Board 
for further appellate consideration.

The purpose of this remand is to comply with the mandates of 
the Joint Motion and the Court.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

